                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION
IN RE:                                          )   CASE NO: 16-45645-399
ANGELA R. GRAY                                  )   Chapter 13
                                                )
                                                )   Response Due: 06/26/2019
                                                )   Hearing: 07/03/2019 10:00 am
                     Debtor                     )   Location: St. Louis, Room 5 North

 NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO
                        TURN OVER TAX DUE

PLEASE TAKE NOTICE: The Motion herein is scheduled for hearing at the date and time
shown above.

WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY June 26,
2019. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION
AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE
COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

   Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, and states as follows:

   1. That the above-captioned case was filed on August 09, 2016. The confirmed plan
   states the debtor shall send any tax refund received during the plan to the Trustee.
   However, Debtor may retain a portion of a tax refund to pay income taxes owed to any
   taxing authority for the same period as the refund. Debtor may also retain $1250 for
   single filers or $1500 for joint filers and refundable tax credits consisting of Earned
   Income Credit and Child Tax Credit, each year.

   2. That the tax due amount to the Trustee is $2,695.00 for 2017.

   3. That the debtor has defaulted in payment of this $2,695.00.
   WHEREFORE the Chapter 13 Trustee prays that this Court enter its order dismissing this
Chapter 13 case for failure to turn over tax due and for such other relief as the Court deems
appropriate.


Dated: May 24, 2019                                  /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
MTDTAXDUE--SH
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
May 24, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on May 24, 2019.

ANGELA R. GRAY
3529 MINNESOTA AVE
FL 2
SAINT LOUIS, MO 63118-3723

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
